                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
_______________________________________

ANGELA MOSLEY,
                                           Plaintiff                         DECISION AND ORDER
-vs-
                                                                             17-CV-6800 CJS
COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.
________________________________________


                                             INTRODUCTION

          This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or “Defendant”),

denying the application of Angela Mosley (“Plaintiff”) for Social Security Disability

Benefits. Plaintiff claims to be completely disabled due a variety of ailments, including

back pain and knee pain, but the Commissioner found otherwise. Now before the

Court is Plaintiff’s motion for judgment on the pleadings (Docket No. [#13]) and

Defendant’s cross-motion [#18] for the same relief. Plaintiff’s application is denied,

Defendant’s application is granted, and this action is dismissed.

                                       FACTUAL BACKGROUND

          The reader is presumed to be familiar with the facts and procedural history of this

action. The Court will briefly summarize the record as necessary for purposes of this

Decision and Order. 1

          On March 26, 2014, Plaintiff filed an application for disability benefits, claiming


1   Consisting of 1211 pages, the administrative transcript in this action is unusually voluminous.

                                                       1
that she became totally disabled on July 6, 2013. Prior to that date Plaintiff had worked

for fifteen years as a Certified Nursing Assistant (“CNA”). 2 After the Social Security

Administration denied the claim initially, a hearing was held before an Administrative

Law Judge (“ALJ”) on March 15, 2016, at which Plaintiff appeared represented by an

attorney. The ALJ took testimony from Plaintiff and from a Vocational Expert (“VE”).

At the end of the hearing the ALJ left the record open to allow Plaintiff to submit

additional medical records, which she did.

          On May 23, 2016, the ALJ issued his decision, denying Plaintiff’s application and

finding that she was not disabled at any time between the date of her application and

the date of the decision. In pertinent part, applying the familiar five-step analysis for

evaluating disability claims, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since her alleged onset date, July 6, 2013; that she had serious

impairments consisting of chronic low back pain, “status post left knee replacement,”

right knee arthritis, left foot bone spur, right foot plantar fasciitis, obesity and asthma;

that such conditions did not meet or equal a listed impairment; that she had the residual

functional capacity (“RFC”) to perform sedentary work, except that she should “avoid

working at unprotected heights and climbing ladders, ropes or scaffolds,” “should avoid

frequent exposure to respiratory irritants” and “may need to use a cane for ambulation

or balance”; that she was unable to perform her past work as a CNA; and that with the

RFC set forth above she was able to perform several other jobs identified by the VE,

namely, “document preparer,” DOT 249.587-018, “ticket taker,” DOT 219.587-010, and



2   Transcript 26

                                               2
“order clerk,” DOT 209.567-014. 3

       In explaining his RFC finding, the ALJ summarized the medical evidence,

focusing particularly on a comprehensive evaluation of work-related abilities performed

on February 4, 2016, by therapist Greg Maier (“Maier”) for the New York State Worker’s

Compensation Board. The ALJ described Maier’s report as follows:

       On February 4, 2016, the claimant participated in an evaluation of her ability to
       perform work-related physical activities. The results of this functional capacity
       evaluation indicate that the claimant’s abilities/strengths include sitting, gripping,
       performing upper extremity tasks, functional cervical range of motion and
       functional bilateral upper extremity range of motion. She had limitations in ability
       to kneel, crouch, walk, stand for prolonged periods as well as in trunk range of
       motion, right hip range of motion, bilateral knee range of motion and weakness in
       bilateral lower extremities. Based on claimant’s performance during the
       functional capacity evaluation, the examiner concluded that the claimant was
       capable of functioning at the sedentary physical demand level. He noted that
       the claimant likely could perform some tasks in the light work category but that
       she did not meet all of the criteria for same. 4 It should be noted that the physical
       therapist who conducted the evaluation stated that the claimant gave a good
       effort and that the results were valid. Although these evaluation results do not
       constitute a medical opinion from an acceptable medical source, they have been
       considered under SSR 06-03p and are given significant weight because the
       assessment represents an objective attempt to qualify the claimant’s limitations
       through physical testing. The undersigned notes that, by its very nature, the
       functional capacity evaluation takes into account all of the claimant’s physical
       impairments. There would be no way for the claimant to perform the various
       tests which comprise the functional capacity evaluation without revealing the
       limitations attributable to all of her severe impairments. 5

Regarding the last two sentences quoted above, the ALJ was emphasizing that Maier’s




3 Transcript 30
4 Maier used the terms “sedentary” and “light” as defined in “US Department of Labor Physical Demand
Levels.” Transcript 710
5 Transcript 28 (emphasis added)



                                                  3
test results took all of Plaintiff’s impairments into account, whereas some other reports

in the record only discussed her physical limitations arising from specific isolated

conditions, such as her work-related back injury. In this action, Plaintiff does not allege

that either the ALJ’s summary of Maier’s report, or his decision to afford significant

weight to the report, was erroneous.

          Regarding Maier’s specific findings, he indicated that Plaintiff could frequently

lift/carry five pounds and occasionally lift/carry ten pounds; that she could occasionally

stand; that she could occasionally walk; that she could occasionally use stairs; that she

could frequently sit; and that she could not crouch or kneel. 6 Maier’s finding regarding

Plaintiff’s ability to lift and carry took into account her use of a cane to ambulate. 7

          Also as part of his RFC analysis, the ALJ discussed a report written by treating

physician Matthew Grier, D.O. (“Grier”), in connection with Plaintiff’s worker’s

compensation claim involving her back injury. On February 23, 2016, Grier examined

Plaintiff and offered the following opinions about her: Her back injury had reached

maximum medical improvement; she could not return to performing her past work

without restrictions; she could occasionally lift/carry twenty pounds; she could frequently

sit; she could occasionally stand; she could occasionally kneel, bend or stoop; she

could frequently grasp, manipulate, reach overhead, reach at or below shoulder level,

drive a vehicle, be exposed to temperature extremes and be exposed to environmental

factors. 8 Grier added, however, that Plaintiff “must be able to change positions as



6   Transcript 712-713
7   Transcript 712
8   Transcript 721

                                                4
needed.”9 Based on his findings, Grier further opined that Plaintiff was capable of “light

work,” defined in pertinent part as follows:

        Light Work – Exerting up to 20 pounds of force occasionally, and/or up to 10
        pounds of force frequently and/or negligent amount of force constantly to move
        objects. Physical demand requirements are in excess of those for Sedentary
        Work. Even though the weight lifted may only be a negligible amount, a job
        should be rated Light Work: (1) when it requires walking or standing to a
        significant degree; or (2) when it requires sitting most of the time but entails
        pushing and/or pulling of arm or leg controls; and/or (3) when the job requires
        working at a production rate pace entailing constant pushing and/or pulling of
        materials even though the weight of those materials is negligible. 10

As can be seen, the foregoing definition is essentially the same as the definition of light

work used by the Commissioner. The ALJ indicated that he gave Grier’s report “less

weight” because it “attempted to limit [its] findings to the compensable injury,” meaning

Plaintiff’s back injury, “without taking into account the claimant’s other severe

impairments.” In other words, the ALJ indicated that because Grier was not taking into

account the effect of all of Plaintiff’s impairments, he had indicated that Plaintiff was

capable of performing light work, whereas the ALJ believed that the combined effect of

all of Plaintiff’s impairments limited her to sedentary work. 11 Obviously, the ALJ’s

treatment of Grier’s report in this regard was beneficial to Plaintiff.

        After receiving the ALJ’s unfavorable ruling, Plaintiff appealed but the Appeals

Council declined to review the ALJ’s decision.

     On November 17, 2017, Plaintiff commenced this action. On December 18, 2018,




9 Transcript 721
10 Transcript 721
11 As already discussed, Maier’s opinion was that Plaintiff was capable of sedentary work.



                                                    5
Plaintiff filed the subject application for judgment on the pleadings, arguing that the

Commissioner’s decision should be reversed for the following reasons: 1) the ALJ failed

to properly weigh Dr. Grier’s opinion, and in particular failed to incorporate into the RFC

Grier’s opinion that Plaintiff must be able to change positions as need; and 2) the ALJ

“failed to explain how he arrived at the detailed functional limitations contained within

the [RFC] finding.” Plaintiff is not asserting error with regard to the ALJ’s findings at the

first three steps of the five-step sequential analysis, nor is she disputing the ALJ’s

finding at step four that she cannot perform her past relevant work. Rather, Plaintiff is

claiming error only with regard to the RFC finding and with the resultant finding at step

five that she is capable of performing other work.

                                      STANDARDS OF LAW

       42 U.S.C. § 405(g) states, in relevant part, that “[t]he findings of the

Commissioner of Social security as to any fact, if supported by substantial evidence,

shall be conclusive.” The issue to be determined by this Court is whether the

Commissioner’s conclusions “are supported by substantial evidence in the record as a

whole or are based on an erroneous legal standard.” Schaal v. Apfel, 134 F.3d 496,

501 (2d Cir. 1998). Substantial evidence is defined as “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id.

       The ALJ Did Not Err With Regard to His Weighing of Dr. Grier’s Opinion

       Plaintiff alleges that the ALJ erred in several ways with regard to his

consideration of Grier’s opinion, including that he failed to provide a sufficiently detailed


                                              6
description or summary of the opinion. However, Plaintiff primarily complains that the

ALJ should have included Grier’s opinion, that she needs to be able to change position

as needed, into the RFC finding. The Court finds that these objections lack merit.

          Preliminarily, Plaintiff’s suggestion that the ALJ should have given more weight to

Grier’s opinion is odd, since, as already explained, the ALJ gave less weight to Grier’s

opinion because Grier concluded that Plaintiff was capable of performing light work,

while the ALJ believed that she was only capable of performing sedentary work. The

ALJ’s decision to give “less weight” to Grier’s opinion was therefore beneficial to

Plaintiff.

          As for Plaintiff’s contention that remand is required because the ALJ failed to

include a limitation in the RFC that she must be able to change positions as needed,

Defendant responds that any error in that regard would be harmless, since the jobs that

the ALJ listed at step five of his decision (document preparer, ticket taker, and order

clerk) would permit Plaintiff to change her position as needed. On this point, Defendant

contends that even if such limitation had been included in the RFC, “the vocational

expert testified Plaintiff would still be able to perform unskilled, sedentary jobs.” 12

Defendant states:

          [I]t was unnecessary to include any restrictions regarding changing positions as
          needed because it would not have affected the outcome. . . . At the
          administrative hearing, the ALJ questioned the vocational expert about a
          restriction that would allow the [hypothetical individual with the limitations
          contained in the RFC] to change position every 30 minutes, which the vocational
          expert testified would not change the three jobs available. Further, the
          vocational expert testified that, specifically, the ticket taker and order clerk [jobs]


12   Def. Memo of Law [#18-1] at p. 18

                                                 7
        could be performed by sitting or standing at will. 13

The Court agrees with Defendant’s description of the VE’s testimony.

        The Court also agrees with Defendant’s contention that any failure to include a

restriction in the RFC concerning Plaintiff’s ability to change positions was harmless

error. In a similar case, another district judge in this Circuit recently stated:

        [A]ny error the ALJ made in failing to include reaching limitations in her written
        RFC determination was harmless because there were a significant number of
        jobs in the national economy Plaintiff could perform despite reaching limitations.
        At the hearing, the VE testified that a hypothetical individual with Plaintiff’s age,
        education, professional experience, and RFC could work as order clerk and
        addresser. Next, the VE testified that these occupations would still be available
        if the hypothetical individual could occasionally reach overhead and frequently
        reach in all other directions. Therefore, any error in [not] including Plaintiff’s
        reaching limitation in the RFC was harmless and would not change the outcome
        of this case. See Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010) (stating that
        even though the ALJ “improperly excluded evidence, ... [r]emand is unnecessary
        ... ‘[w]here application of the correct legal standard could lead to only one
        conclusion’ ”); see also Ortiz v. Colvin, 298 F. Supp. 3d 581, 589-590 (W.D.N.Y.
        2018) (holding that “the ALJ’s failure to incorporate [plaintiff’s] limitation into his
        RFC finding was [a] harmless error” that did not require remand because it
        “would not have changed the ALJ’s step five determination”).

Cutillo v. Berryhill, No. 517CV0609MADWBC, 2018 WL 3752871, at *5 (N.D.N.Y. Aug.

8, 2018) (citations to administrative record omitted). Similarly, here any error by the

ALJ to include a requirement that Plaintiff be able to change positions does not require

remand, since the jobs identified by the VE would allow Plaintiff to change position. 14

        Plaintiff further maintains that the ALJ erred by failing to include other limitations


13  Def. Memo of Law [#18-1] at p. 23
14  See, VE’s testimony, Transcript at p. 128 (“[T]he ticket taker would still remain, because you can sit or
stand at will in that job, and likewise, the order clerk, you can sit or stand at will there, and that job could
still be performed.”).

                                                        8
from Grier’s report into the RFC, specifically, Grier’s opinion that she “could [only]

occasionally kneel, bend, stoop, and squat; frequently grasp, perform fine manipulation,

reach, drive a vehicle, and tolerate temperature extremes/high humidity.” 15 Defendant

again responds that

        [t]he jobs identified by the vocational expert do not involve these restrictions
        anyway. For example, all three positions required no kneeling, stooping,
        climbing, balancing, crouching, crawling, or exposure to extreme temperatures
        and humidity. And, consistent with Dr. Grier’s opinion, the document preparer
        and order clerk jobs involved frequent reaching, handling, and fingering. Thus,
        while the ALJ properly discounted Dr. Grier’s opinion, even if he had included
        those restrictions into the RFC it would not have affected the outcome of the
        case. 16

The Court again agrees with Defendant that any error in this regard was harmless,

since Plaintiff has not shown that the additional limitations recommended by Grier, that

were not included in the RFC, 17 would rule out the jobs that the ALJ indicated Plaintiff

could perform. In other words, Plaintiff has not shown that those sedentary jobs

(document preparer, ticket taker, and order clerk) would ever require her to climb, or

would require her kneel, bend, stoop, or squat more than occasionally. 18

Consequently, any failure to include those limitations in the RFC is harmless. 19 See,

SSR 96-9P (S.S.A. July 2, 1996) (“Postural limitations or restrictions related to such

activities as climbing ladders, ropes, or scaffolds, balancing, kneeling, crouching, or



15   Pl. Memo of Law [#13-1] at pp. 18-19.
16   Def. Memo of Law [#18-1] at p. 22
17 Transcript 721
18 See, e.g., SSR 83-14 (“[T]o perform substantially all of the exertional requirements of most sedentary

and light jobs, a person would not need to crouch and would need to stoop only occasionally (from very
little up to one-third of the time, depending on the particular job)”).
19 Transcript 721



                                                    9
crawling would not usually erode the occupational base for a full range of unskilled

sedentary work significantly because those activities are not usually required in

sedentary work.”). Indeed, at the hearing, the VE testified that such postural limitations

would not affect the hypothetical claimant’s ability to perform the jobs she identified. 20

          The ALJ Adequately Explained How He Arrived at the RFC

          Plaintiff next contends that the ALJ generally failed to explain how he arrived at

the RFC, and in particular, failed to explain how he determined Plaintiff’s ability to walk

and stand. In this regard, Plaintiff complains that although the ALJ concluded that she

could “stand/walk for 2 hours” total in an 8-hour workday, he did not specify how long

she was able to walk or stand at one time.

          Sedentary jobs require walking and standing “occasionally,” which by definition

means for up to two hours in an eight-hour workday. See, e.g., Carvey v. Astrue, 380 F.

App'x 50, 52 (2d Cir. 2010) (“[I]n the Social Security context, a person must be able to

lift ten pounds occasionally, sit for a total of six hours, and stand or walk for a total of

two hours in an eight-hour workday to be capable of “sedentary work.” See Rosa v.

Callahan, 168 F.3d 72, 78 n. 3 (2d Cir.1999); 20 C.F.R. § 404.1567(a).”). Here, Maier’s

functional capacity report indicated that Plaintiff was capable of performing “sedentary”

work as defined by the Department of Labor’s regulations, meaning that he determined

she was capable of standing or walking for up to two hours in an eight-hour workday.

As already mentioned, the ALJ gave Maier’s report “significant weight” and explained

why he did so. Similarly, the ALJ explained why he did not give greater weight to the



20   Transcript 133-134

                                               10
opinions of Drs. Grier and Bergeron. In any event, Grier also opined that Plaintiff was

capable of standing and/or walking “occasionally,” or up to two hours, during a normal

workday. 21

        As for Plaintiff’s contention that remand is required because the RFC finding

does not explain how long she is able to stand or walk at one time before needing to sit

or change position, the Court disagrees. To begin with, there is substantial evidence in

the record concerning Plaintiff’s ability to stand and walk continuously, such as the

opinion of consultative examiner Rita Figueroa, M.D., to which the ALJ gave “some

weight.” 22 Dr. Figueroa indicated that Plaintiff can stand and/or walk continuously for

30 minutes at a time. 23 It appears that the ALJ accepted that opinion, since he only

indicated that he was rejecting other aspects of Figueroa’s opinion, such as her opinion

that Plaintiff can only stand, sit and walk for a combined seven hours per day. 24

        Moreover, sedentary work typically does not involve prolonged standing or

walking in any event. See, e.g., Vesneske-Margage v. Berryhill, No. 1:16-CV-00500

(MAT), 2017 WL 4112021, at *4 (W.D.N.Y. Sept. 18, 2017) (“[S]edentary work does not

involve any prolonged walking, standing, or lifting of more than ten pounds[.]”); see also,

Hickson v. Astrue, No. CV-09-2049 DLI JMA, 2011 WL 1099484, at *3 (E.D.N.Y. Mar.

22, 2011) (“[S]edentary work entails sitting for up to six hours per day and requires only

intermittent walking and/or standing.”)



21 Transcript 721 As already mentioned, Grier also opined that Plaintiff could perform light work. Id.
22 Transcript 29
23 Transcript 29It app
24 Transcript 29, In rejecting that opinion, the ALJ referred to Maier’s report, which indicated that Plaintiff

could stand and/or walk at least occasionally and sit at least frequently. Id. at 29, 712-713

                                                       11
          However, even assuming arguendo that the ALJ erred by failing to specify in the

RFC exactly how long Plaintiff can stand or walk without interruption, such error is

harmless, since, again, the jobs that the ALJ found Plaintiff can perform would allow her

to change position as needed. 25

                                           CONCLUSION

          For the reasons discussed above, Plaintiff’s motion for judgment on the

pleadings [#13] is denied, Defendant’s cross-motion [#18] is granted, and this action is

dismissed. The Clerk of the Court is directed to enter judgment for Defendant and

close this action.

          So Ordered.

Dated: Rochester, New York
      June 14, 2019
                                           ENTER:


                                           /s/ Charles J. Siragusa
                                           CHARLES J. SIRAGUSA
                                           United States District Judge




25   Transcript 128

                                              12
